DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/646,763 application filed March 12, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1, 52-64, and 69-73 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a modified silica support appears to be a support produced by the following steps: “i. providing a silica support with isolated silanol groups and optionally treating the said support to provide isolated silanol groups (-SiOH) at a level of <2.5 groups per nm; ii. contacting the optionally treated silica support with a monomeric zirconium or hafnium modifier metal compound to effect adsorption of the said modifier metal onto the support, typically to at least 25% of the said isolated silanol groups” [see page 14 of instant specification], wherein the monomeric zirconium or hafnium modifier metal compound comprises “organic complexes such as zirconium (pentane-2,4-dione)4, zirconium(ethyl 3-oxobutanoate)4, zirconium(heptane- 3,5-dione)4, zirconium(2,2,6,6-tetramethylheptane-3,5-dione)4, zirconium(propoxide)(pentane-2-3-dione)3, zirconium(propoxide)3(2,2,6,6-tetramethyl-3,5- heptanedione) (zirconium(Ot-butyl)3(t-butyl 3-oxobutanoate), zirconium(Ot-butyl)2(t-butyl 3-oxobutanoate)2 and metal salts such as zirconium perchlorate, zirconium small complexes to be formed which can allow higher concentrations to be deposited on the surface of the silica compared to larger ligands. Accordingly, the modifier metal cation source herein may be in the form of complexes of zirconium and/or hafnium with such smaller ligands, preferably, with at least one such ligand. Such compounds may include labile ligands such as solvent ligands, for example in alcohol solvent, alkoxide ligands such as ethoxide or propoxide etc”].
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  With respect to claim 69, it is the position of the Office that the limitation “at least a proportion of the modifier metal is present in modifier metal moieties derived from a monomeric and/or dimeric modifier metal cation source at the commencement of the modification” is a process limitation delineating how the recited catalyst is made and such process does not determine patentability for said catalyst unless “[t]he structure [of the catalyst--Examiner’s insertion]…can only be defined by the process steps by which the [catalyst] is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product” [see MPEP 2113].  Since evidence has not been provided that the structure of the catalyst can only be defined by the process steps by which the catalyst is made, it is the position of the Office that the process by which the catalyst is made does not impart a unique structure to the catalyst that would differentiate it from another comprising the same components but made by a different method.  The same applies to the modified silica support of instant claims 70-72.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “wherein at least 25% of the modifier metal in the modified silica support is in moieties having a total of up to 2 modifier metal atom atoms.”  However, claim 56 from which claim 60 depends, recites “at least a proportion of the modifier metal is present in modifier metal oxide moieties having a total at least 2 modifier metal atoms.”  At least 25% includes 100%.  Therefore, claim 60 recites that 100% of the modifier metal may be in moieties having a total of up to 2 modifier metal atoms, while claim 56 requires moieties of at least 2 modifier metal atoms.  In other words, there appears to be instances where the limitations of claims56 and 60 are mutually exclusive.  Consequently, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 53-56, 59, 61-64, and 69-73 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2003/0069130 A1).
With respect to claims 1 and 53-54, Hu discloses silica-supported, crush-resistant catalysts comprised of silica prepared by forming a silica component, which component may be a co-gel [paragraphs 0012-0013 & 0019], in which case “the step of forming the co-gel involves combining an alkali metal silicate, a mineral acid, and a source of a second metal to form a hydrosol and allowing said hydrosol to set” [paragraph 0022].  Hu further discloses “[t]he second metal may, under some conditions, serve to stabilize the catalyst in operation and also might serve to improve the catalytic activity. Such metals include zirconium…In one embodiment, such as is disclosed in WO 99/52628, incorporated herein by reference, the stabilizing metal is zirconium and the source of zirconium is zirconium orthosulfate. Other sources of zirconium include zirconium nitrate, zirconium sulfate, zirconyl chloride, and zirconyl bromide, among others. Methods for preparing silica-zirconia co-gels are well-known in the art and some such methods are described in U.S. Pat. No. 5,069,816, incorporated herein by reference” [paragraphs 0023 & 0024]. The recitation of “the stabilizing metal is zirconium” corresponds to the requirement in instant claim 1 that “at least a proportion of the said modifier metal is present in modifier metal moieties having a total of up to 2 modifier metal atoms.”  The silica support formed from the silica-zirconia co-gel corresponds to the modified silica support of the instant application.  Note that WO 99/52628, which is incorporated by reference, is equivalent to Jackson et al (US 2003/0233012 A1), which discloses “[w]hen using non-aqueous solutions, it may be preferable to introduce the modifier [i.e., the zirconium—Examiner’s insertion] first by one or more impregnations with a suitable non-aqueous solution, e.g. a solution of an alkoxide [e.g., an ethoxide or propoxide-Examiner’s insertion] or acetate of the modifier metal in ethanol, followed by drying and then the alkali metal may be incorporated by a similar procedure using a solution of a suitable alkali metal compound” [see paragraph 0023 therein].  Also note that the disclosure of DeSantis et al (US 5,069,816), which is included in Hu by reference [see prior discussion concerning such], concerning the configuration of silica compounds [see, e.g., the figure bridging column 7, lines 22-30 therein], makes it clear that the silica gel or silica-zirconia co-gel contains isolated silanol groups.  Hu further teaches “[t]he washed silica component is then contacted with an aqueous, alkaline bath containing a catalytic metal…Preferably, the conditions are selected so that the reaction between metal and silica surface hydroxyl groups reaches or nearly reaches equilibrium. In most cases, a certain metal loading is targeted, for example, targeting 6% Cs on a gel with a surface area of 300 m2/g” [paragraph 0032].  
With respect to claim 55, see example 2.  Note that example 2 uses the silica-zirconia co-gel of example 1, which has a concentration of Zr of 0.8 wt%.  The catalyst of 2C has a Cs concentration of 5.64 wt %, which leads to a molar ratio of Cs to Zr of 4.84.  Said ratio is clearly within the recited range.
With respect to claim 56, note that in example 1, 645 g of silica-zirconia co-gel is prepared of which 0.8 wt % is zirconium or 5.16 g zirconium.  Since a zirconium atom has a mass of 1.51e-22 g atom-1, the number of zirconium atoms in the co-gel is approximately 3.4e22 atoms, which is at least 2 zirconium atoms.
With respect to claims 61-63, Hu et al discloses “[a] typical range of the second metal might be between about 0.05 to 1.5 weight percent of the second metal” [paragraph 0023], with the balance being silica.  If the concentration is 0.05 wt % zirconium, then the mole ratio is 7.6e-4 mol Zr (mol silica )-1.  If the concentration is 1.5 wt % zirconium, then the mole ratio is 2.3e-2 mol Zr (mol silica )-1.  Also note the silica-zirconia co-gel in example 1 of which 0.8 wt % is zirconium, which is about 1.2e-2 mol Zr (mol silica )-1. 
With respect to claims 64 and 73, Jackson et al discloses “[t]he modifier elements may be introduced into the silica particles as soluble salts but we believe that the modifier element(s) are present in the silica in the form of oxides and/or hydroxides (especially at the surface of the silica) which are formed by ion exchange during impregnation, drying, [and] calcining” [paragraph 0024].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Hu (US 2003/0069130 A1).
With respect to claim 52, Hu et al discloses “[a] typical range of the second metal might be between about 0.05 to 1.5 weight percent of the second metal” [paragraph 0023].  Compare to page 8 of the instant specification: “[p]referably, when zirconium is the modifier metal, the level of zirconium metal may be up to 10% w/w of the modified silica support, more preferably up to 8% w/w, most preferably up to 5.5% w/w. Typically, the level of zirconium metal is between 0.1-10% w/w of the modified silica support, more preferably between 0.2-8% w/w and most preferably between 0.3-5% w/w.”  Since the concentrations of Hu overlap with the concentrations disclosed in the instant application, it is expected that said concentration of zirconium in the catalyst support of Hu is sufficient “to reduce sintering and improve selectivity of the catalyst.”
With respect to claim 57, note the discussion in Hu of forming a hydrosol and allowing said hydrosol to set [see discussion above].  It is well known in the art that hydrosols are formed from adsorption.
With respect to claim 58, DeSantis et al discloses “[i]n another embodiment hereof, as noted above, one of the various forms of hydrophilic silica or silicate-containing compounds discussed above, such as silica hydrogels, precipitated silica, perlite, diatomaceous earth, etc., can be used as a starting material to provide a hydrophilic zirconium and silica.  In accordance with this method the particular source of silica is combined with a zirconium compound, such as zirconium oxide, but preferably a zirconium salt, such as zirconium chloride, zirconium oxychloride, zirconium hydroxychloride, zirconium sulfate, zirconium orthosulfate, zirconium carbonate, zirconium nitrate, and zirconium acetate. This contacting step includes intimately blending these components, either in a dry blended form, in an aqueous medium, or in the presence of non-polar solvent, such as kerosene, mineral oil, etc. The mixture is then reacted at temperature of from about 100 to 400o C., and preferably from about 150 to 200o C. to form the stabilized hydrophilic zirconium and silica or silicate-containing compounds hereof” [column 12, line 59 to column 13, line 11].  The silica hydrogel corresponds to silica gel of the instant claim or renders such obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hettinger, Jr. et al (US 4,412,914), which discloses “[a] hydrosol containing the sorbent materials...” [column 15, lines 33-34].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
November 18, 2021